                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


 TAMRAT ASRAT,
     Plaintiff,
                 V.

                                                             Case No. l:18-cv-1453
 WILLIAM BARR,
         Attorney General of the United
         States, et aL,
         Defendants.



                                  MEMORANDUM OPINION


       Plaintiff, a national and citizen of Ethiopia, brings this action pursuant to 8 U.S.C. §

1421(c), challenging the United States Citizenship and Immigration Service's ("USCIS") denial

of his naturalization application. Specifically, plaintiff contends the denial was improper because

USCIS erroneously concluded that plaintiff was never lawfully admitted for permanent residence

in the United States. In response, defendants argue that USCIS was correct to conclude that

plaintiff was never lawfully admitted for permanent residence and that plaintiffs application fails

for the additional reason that plaintiff cannot establish that he is a person ofgood moral character.

        At issue in this matter are the parties' cross-motions for summary judgment. The motions

have been fully briefed and argued and are thus ripe for disposition. For the reasons that follow,

defendants' motion for summary judgment must be granted and plaintiffs motion for summary

judgment must be denied.

                                                  I.


       Summary judgment is appropriate only where there are no genuine disputes of material

fact. Rule 56,Fed. R. Civ. P. Accordingly,the material record facts as to which no genuine dispute

exists must first be identified. The following undisputed material facts are derived from the parties'

respective lists of undisputed material facts.

                                                  1
